The Attorney            General of Texas
                                                     February 9, 1982

MARK WHITE
Attorney General


                                   Honorable Bob Simpson, Chairman           Opinion No. Mw-442
Supreme Court Building
P. 0. BOX 12546                    Committee on Insurance
Austin. TX. 76711                  House of Representatives                  Re:    Disposition      of   fees
5121475-2501                       Room 125, Reagan Building                 collected        under        the
Telex 9101674-1367                 Austin, Texas   78711                     provisions    of    the    Safety
T&co&r       51214750266
                                                                             Responsibility Law

1607 Main St., Suite 1400          Dear Representative   Simpson:
Dallas, TX. 75201
21417428944                             The Sixty-seventh Legislature amended the Safety Responsibility
                                   Law, article 6701h. V.T.C.S., by passing House Bill No. 197, an act
4024 Alberta Ave., Suite 160
                                   (according to its title) "relating to compulsory liability insurance
El Paso, TX. 79905                 for certain vehicles; providing penalties."  Acts 1981, 67th Leg., ch.
9 15/533-3464                      800 at 3053. The bill added new sections to the law, the first three
                                   of which -- with certain exceptions -- prohibit the operation of
                                   non-insured vehicles in this state, require owners and operators of
1220 Dallas Ave., Suite 202
Houston, TX. 77002
                                   vehicles   to furnish information concerning evidence of financial
713/6600666                        responsibility  on demand, and impose "a fine" of not less than
                                   seventy-five   dollars  ($75)   for  failure   to maintain   financial
                                   responsibility as defined.   Subsequent offenses are punishable by "a
606 Broadway, Suite 312
                                   fine" of not less than two hundred dollars ($200).
Lubbock. TX. 79401
8061747-5238
                                        You are concerned about newly added section 1G which provides:

4309 N. Tenth. Suite S                            Sec. 1G. Fees collected under the provisions
McAllen. TX. 76501
                                             of this Act shall be deposited in the Operator's
512/662-4547
                                             and   Chauffeur's   License    Fund and are hereby
                                             appropriated to the Department of Public Safety
200 Main Plaza, Suite 400                    for   the   purpose   of    defraying   the   eXp*SeS
San Antonio, TX. 76205                       necessary for administration of the Act, including
512/225-4191
                                             but not limited to the employment of necessary
                                             clerical,     administrative,      and     enforcement
An Equal OpportunItyI                        personnel and for defraying the necessary expenses
Affirmative    Action   Employer             incident to travel, equipment rental, postage,
                                             printing of necessary forms, and purchase of all
                                             necessary   furniture,   fixtures,    and   equipment.
                                             (Emphasis added).

                                   As you note, this provision refers to "fees collected" whereas the
                                   punishment sections of the new enactment refer to "fines."   You ask
                                   whether the fines collected pursuant to the added provisions must be




                                                              p. 1523
Honorable Bob Simpson - Page 2     (MW-442)




deposited with the Department    of Public Safety as section 1G requires
"fees" to be deposited.

     There is a fundamental difference between a "fine" and a "fee."
A fine is a pecuniary punishment assessed against a person who has
been convicted of a crime.   State v. Steen, 14 Tex. 396 (1855). _See
25 Tex. Jur. 2d Fines 81 at 326.     A fee, on the other hand, is a
charge fixed by law for services of public officers or for the use of
a privilege under the control of the government.    See Gulf Union Oil
Company v. Isbell, 205 S.W.2d 105 (Tex. Civ. App. - Austin 1947, no
writ); Black's Law Dictionary, 5th ed. at 553 (1981).

     It has been suggested that the word "fees" instead of "fines" was
used in section 1G by mistake.     However, in the construction of all
civil statutory enactments, while the intention of the legislature is
to be diligently sought, the ordinary signification is to be applied
to words except in certain circumstances -- words of art or words
connected with a particular trade or subject matter.     V.T.C.S. art.
10.   Moreover, where the same word has been used elsewhere in a
statute it will be given a like meaning in both instances unless there
is some indication the legislature intended that it have different
meanings.   L & M-Surco Manufacturing, Inc. v. Winn Title Company, 580
S.W.2d 920 (Tex. Civ. App. - Tyler 1979, writ dism.).   The use of the
word "fees" in this new section of the Safety Responsibility Law is
unambiguous, particularly when the new provision is read with section
36 of the law as it already existed. That section states:

               Sec. 36. All fees and charges required by
          this Act shall be remitted without deduction to
          the Department at Austin, Texas, and all such fees
          so collected shall be deposited in the Treasury of
          the State of Texas to the credit of the Operator's
          and Chauffeur's License Fund established under
          Article 6687b, Texas Revised Civil Statutes.       In
          addition to statutory recording fees of county
          clerks required in Section 24, any filing with,
          certification   or notice   to the Department      in
          compliance with any of the provisions of this Act,
          or request for certified abstract of operating
          record required in Section 3, except report of
          accident   required    in  Section   4,    shall   be
          accompanied by a fee of Five Dollars ($5) for each
          transaction.    Statutory  fees   required   by   the
          [State   Department     of  Highways    and    Public
          Transportation] in furnishing certified abstracts
          or in connection with suspension of registrations,
          or such statutory fees which shall become due the
          State Treasurer for issuance of certificates of




                                  p. 1524
Honorable Bob Simpson - Page 3     (MW-442)




          deposits required in Section 25, shall be remitted
          from such Fund.  (Emphasis added).

     We conclude that the word "fees" used in section 1G of the
statute refers to the same type of charges referred to in section 36
thereof, and not to fines assessed as punishment.            Section  1G
appropriates and earmarks for certain purposes the fees collected
pursuant to section 36.       Cf. Id. §37.    The phrase in section 1G.
"collected under the provisions of this Act" has reference to article
6701h in its entirety, as amended, as does the phrase in section 36,
"required by this Act." An amendment will be construed and harmonized
with the act that it amends or to which it is added.      Schlichting v.
Texas State Board of Medical Examiners, 310 S.W.2d 557 (Tex. 1958).
See 53 Tex. hr.  2d, Statutes    9187 at 284.


     One other matter is worthy of note.       While the section 1G
provision is a civil statutory enactment, the new provisions which
exact criminal penalties for certain conduct are provisions to which
both the Penal Code and Code of Criminal Procedure apply.   See Penal
Code §l.O3(b); C.C.P. art. 1.02. Article 1006 of the Code ofCriminal
Procedure states, "[A]11 fines... collected under any provision of
this Code, shall forthwith be paid over... to the county treasurer of
the proper county...."    See Attorney General Opinion C-596 (1966).
Cf. Attorney General OpinionV-1022   (1950).

                            .SUMMARY

               The word "fees" as used in section 1G of
          article 6701h, V.T.C.S., the Safety Responsibility
          Law, does not include fines.

                                              Very truly yours,    A



                                              MARK      WHITE
                                              Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Bruce Youngblood
Assistant Attorney General




                               p. 1525
Honorable Bob Simpson - Page 4     (MU-442)




APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Rick Gilpin
Reed Lockhoof
Jim Moellinger
Bruce Youngblood




                                 p. 1526